Citation Nr: 0016268	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-48 010	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for residuals of Bell's 
palsy.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1973 to September 1975 and from February 1976 to February 
1980.  

This appeal arises from an April 1996 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO denied service connection for residuals of Bell's 
palsy.  

Also by the April 1996 rating action, the RO granted service 
connection for hypertension and assigned a 10 percent 
evaluation to this disability, effective from January 1996.  
Although the veteran did not file a notice of disagreement 
with the rating assigned to his service-connected 
hypertension, the RO included the issue regarding the 
evaluation of this disability in the supplemental statement 
of the case furnished to him in March 1997.  In a statement 
dated in the following month, the veteran explained that he 
wished to pursue only his Bell's palsy claim.  He 
specifically stated that he "ha[s] . . . not requested that 
this condition [hypertension] be considered for an increased 
rating" and that he, therefore, "d[id] . . . no[t] wish to 
address this issue."  Consequently, the Board of Veterans' 
Appeals (Board) concludes that a claim regarding the rating 
assigned to the service-connected hypertension is not in 
appellate status and that the issue currently on appeal is 
correctly stated as listed on the title page of this 
decision.  

Additionally, the Board notes that, in the substantive appeal 
which was received at the RO in August 1996, the veteran 
requested a personal hearing at the RO before a member of the 
Board.  However, in a statement received at the RO two months 
later, the veteran indicated that he did not wish to present 
testimony at a hearing.  The Board concludes, therefore, that 
a remand of the veteran's case to accord the RO an 
opportunity to schedule the veteran for a hearing at the 
agency before a member of the Board is not necessary.  



FINDING OF FACT

The veteran has not submitted competent medical evidence 
establishing that his carpal tunnel syndrome is associated 
with the in-service occurrence of treatment for Bell's palsy.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of Bell's palsy is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran who submits a claim for benefits to VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his or her claim, and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

Specifically, a veteran must demonstrate three elements to 
establish that his or her service connection claim is well 
grounded.  First, the veteran must present medical evidence 
of a current disability.  Second, the veteran must produce 
medical or, in some instances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury.  Finally, 
the veteran must offer medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Epps. v. Gober, 126 F.3d at 1468-1469.  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 
10 Vet.App. 488, 495-498 (1997).  

Throughout the current appeal, the veteran has asserted that 
he incurred Bell's palsy during his active military duty.  In 
addition, he has maintained that he currently experiences 
residuals of Bell's palsy, including pain, numbness, loss of 
strength, and tingling sensations in his upper extremities.  

Service medical records reflect treatment for Bell's palsy in 
October and November 1977 and later in November 1978.  The 
separation examination, which was conducted in January 1980, 
showed no residuals of this condition.  According to the 
report of this examination, the veteran's neurological 
evaluation was normal  Relevant post-service medical records 
indicate treatment for carpal tunnel syndrome in 1996.  

The Board acknowledges the veteran's contentions that he 
incurred Bell's palsy during his active military duty and 
that he currently has residuals (e.g., upper extremity 
pathology) associated with the in-service occurrence of this 
condition.  In this regard, the Board notes that post-service 
medical records reflect a diagnosis of, and treatment for, 
carpal tunnel syndrome in 1996.  

Significantly, however, the claims folder contains no 
competent medical evidence that the veteran's currently 
diagnosed carpal tunnel syndrome is associated with the 
in-service occurrence of treatment for Bell's palsy.  The 
only evidence of record of such a nexus is the veteran's own 
lay statements of continued symptomatology.  Because the 
veteran is a layperson with no medical training or expertise, 
his assertions standing alone do not constitute competent 
medical evidence of a nexus between his carpal tunnel 
syndrome and the in-service occurrence of treatment for 
Bell's palsy.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-495 (1992).  

Thus, the Board must conclude that the veteran has not 
submitted competent medical evidence establishing that his 
currently diagnosed carpal tunnel syndrome is associated with 
the in-service occurrence of treatment for Bell's palsy.  
Therefore, his claim for service connection for residuals of 
Bell's palsy must be denied on the basis that it is not well 
grounded.  

The Board notes that, in a June 2000 statement, the veteran's 
representative cited a portion of the VA Manual 21-1 as well 
as relevant regulatory provisions as support for the 
contention that VA has a continuing obligation to assist 
veterans in the development of their claims, even ones that 
are not well-grounded.  However, because the duty to assist 
is not triggered here by the submission of a well-grounded 
claim, the Board finds that VA has no obligation to develop 
this claim further.  See Morton v. West, 12 Vet.App. 477, 
485-486 (1999).  If the veteran wishes to submit additional 
pertinent treatment records, he may do so.  The Board views 
its discussion in this decision as sufficient notification to 
the veteran of the elements necessary to render his claim 
well grounded and to explain to him the reason that his 
current attempt fails to meet the well-grounded requirements.


ORDER

A well-grounded claim not having been submitted, service 
connection for residuals of Bell's palsy is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 

